                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                            4:18CR3058

      vs.
                                                              ORDER
NELSON NICOLAS NUNEZ-ACOSTA,
and FELIPE GENAO MINAYA,

                     Defendants.


      The defendants have moved to continue the trial, (Filing No. 77), because
Defendant needs additional time to investigate this case, perhaps hire an expert,
and prepare for trial. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendants’ motion to continue, (Filing No. 77), is granted.

      2)       As to both defendants, the trial of this case is set to commence
               before the Honorable John M. Gerrard, Chief United States District
               Judge, in Courtroom 1, 100 Centennial Mall North, United States
               Courthouse, Lincoln, Nebraska, at 9:00 a.m. on September 16,
               2019, or as soon thereafter as the case may be called, for a duration
               of three (3) trial days. Jury selection will be held at commencement
               of trial.

      3)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendants in a speedy
               trial, and as to both defendants, the additional time arising as a
               result of the granting of the motion, the time between today’s date
               and September 16, 2019, shall be deemed excludable time in any
               computation of time under the requirements of the Speedy Trial Act,
               because although counsel have been duly diligent, additional time is
               needed to adequately prepare this case for trial and failing to grant
     additional time might result in a miscarriage of justice. 18 U.S.C. §
     3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
     provided under this court’s local rules will be deemed a waiver of any
     right to later claim the time should not have been excluded under the
     Speedy Trial Act.

May 13, 2019.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
